DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
This application is a 371 of PCT/KR2015/009229 filed September 2, 2015, which claims foreign priority to REPUBLIC OF KOREA Document No. 10-2015-0123569 dated September 1, 2015.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). However, the certified copy has not been perfected since an English Language translation of the certified copy has not been made of record.
Status
This Office Action is in response to Applicants' Communication filed on April 12, 2021 in which Claim 5 is cancelled. Claims 1-4 and 6-13 are pending in the instant application.  Claims 12 and 13 are withdrawn from consideration as being drawn to non-elected inventions.  Claims 1-4 and 6-11 will be examined on the merits.
Rejections Withdrawn
Applicant’s arguments, see page 1, 1st paragraph of the Remarks, filed April 12, 2021, with respect to the rejection(s) of claim(s) 1-4 an 6-8 under 35 U.S.C. 103 as being unpatentable over BAEK, B.S., ("DANAE Filler at Daegu Doctor Phil Hospital", Naver Blog, Website address: http://blog.naver.com/doctor_phill/220461266753, August 25, 2015 (English translation))) in view of Zazzetta (WO 2013/053457 A1) have been fully considered and are persuasive in view of the previously submitted §1.130 Declaration from Inventor Jang Hak Su explaining that the Baek reference was prepared using the Inventor’s brochure as a source and is disqualified as prior art.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of a previously applied reference and a newly found prior art reference.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zazzetta (WO 2013/053457 A1, provided with the IDS filed 5/4/2018) in view of .
	Applicants claim a method of preparing a hyaluronic acid composition for tissue restoration, comprising a step of mixing two or more hyaluronic acid gels which are different from each other in terms of viscous modulus and elastic modulus by revolution/rotation at a revolution speed of 100 rpm to 400 rpm and a rotation speed of 100 rpm to 400 rpm, wherein the mixture of two or more hyaluronic acid gels which are different from each other in terms of viscous modulus and elastic modulus is a mixture of a monophasic hyaluronic acid gel and a biphasic hyaluronic acid gel. 
	The Zazzetta reference discloses synthesis of an injectable multiphasic gel containing cross-linked monophasic hyaluronic acid, biphasic hyaluronic acid combined with hydroxyapatite and a microencapsulated hyaluronidase inhibitor that offers better tissue filling ability due to combination of biphasic hyaluronic acid with hydroxyapatite (see abstract).  The Zazzetta reference discloses that the formulation involve mixing hyaluronic acid of a million Daltons with hyaluronic acid of 2 million Daltons, for about 60 minutes at a speed of around 30 rpm (see page 6, line 26 to page 7, line 1, lines 4-5).  Zazzetta discloses that once the two solutions have been obtained, one monophasic and the other biphasic, they are mixed together in the following proportions: from 50 to 70% biphasic solution and from 30 to 50% monophasic solution for bone replacement products: from 5 to 20% biphasic solution and from 80 to 95% monophasic solution for tissue augmentation products (see page 7, lines 21-26).  This teaching of Zazzetta reference embraces the recited proportions of the subject matter of instant Clams 6-8. Even though the specify revolution/rotation speed and specific time for performing the steps at 7 to 30 minutes recited in instant Claim 1 are not mention in the Zazzetta reference, the differences do not appear to involve novel steps since the hyaluronic acid mixtures in the Zazzetta reference result in homogenous and stable mixtures of gels of different physical properties suitable for tissue restoration.
	The instantly claimed method differs from the method disclosed in the Zazzetta reference by specifying in Claim 1 the revolution speed of 100 to 400 rpm and rotation speed of 100 to 400 rpm. 

The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Zazzetta reference with the teaching of the Yokokawa et al publication to reject the instant claims since both references disclose preparation of hyaluronic acid compositions. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the rotation/revolution speed used to synthesize an injectable multiphasic gel composition containing cross-linked monophasic hyaluronic acid and biphasic hyaluronic disclosed in the Zazzetta reference with rotation/revolution speed that covers 100 to 400 rpm in view of the recognition in the art, as suggested by the Yokokawa et al publication, that such rotation/revolution speed would be effective in preparing crosslinked hyaluronic acid gel having excellent viscoelasticity.
Response to Arguments
Applicant’s arguments with respect to Claims 1-4 and 6-8 have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant's arguments filed September 14, 2020 with regard to the Zazzetta reference are not persuasive. Applicants argue that while Zazzetta discloses the weight ratio of monophasic to biphasic HA, no details about how they are actually combined are provided.  This argument is not persuasive since the Yokokawa et al 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zazzetta (WO 2013/053457 A1, provided with the IDS filed 5/4/2018) in view of Yokokawa et al (US Publication No.  2011/0034684 A1, provide with the attached PTO-892) as applied to Claims 1-4 and 6-8 above, and further in view of Lebreton (WO 2012/062775 A1, provided with the IDS filed 11/18/2019).
	Applicant a hyaluronic acid composition with both monophasic and biphasic characteristics for tissue restoration, prepared by revolution/rotation of a mixture of two or more hyaluronic acid gels which are different from each other in viscous modulus and elastic modulus.
The information disclosed in the Zazzetta reference in view of the Yokokawa et al publication in the above rejection is incorporated into the current rejection, but is not repeated here.
	The instantly claimed product differs from the information disclosed in the Zazzetta reference in view of the Yokokawa et al publication by claiming the hyaluronic acid composition product as opposed to the method of preparation of the Hyaluronic acid composition. 
	The Lebreton publication discloses a composition comprising a crosslinked hyaluronic acid component and an uncrosslinked hyaluronic acid component wherein the crosslinked hyaluronic acid component itself comprises a mixture of low molecular weight hyaluronic acid material and a second, higher molecular weight hyaluronic acid material (see page 5, 3rd paragraph).  Lebreton discloses the composition thereof as having a viscosity of 50 Pa•s (or 50,000 cP) (see page 7, 2nd paragraph), the pH being stabilized closed to neutrality of about 7.2 (page 7, lines 30 and 31) and a resulting osmolarity between 200 mOsmol (or 0.200 Osmol) and about 400 mOsmol (or 0.400 
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Zazzetta reference in view of the Yokokawa et al publication with the teaching disclosed in the Lebreton publication to reject the instant claims since each of the references disclose hyaluronic acid gels having both monophasic and biphasic characteristics.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute into the process for combining monophasic hyaluronic acid and biphasic hyaluronic acid as recited in the Zazzetta reference hyaluronic acid mixtures having specific pH, viscosity and osmotic pressure in view of the recognition in the art, as suggested by the Lebreton publication, that hyaluronic acid composition having such properties would be effective for use as soft tissue fillers. 
Response to Arguments
Applicant's arguments filed September 14, 2020 have been fully considered but they are not persuasive. Applicants argues that the Lebreton publication discloses a single-phase crosslinked HA gel made by a combination of low- and high-molecular weight HA starting material, but does not disclose combinations of monophasic and biphasic HA gels and does not disclose the conditions and combinations recited in the pending claims.  This argument is not persuasive since the Lebreton publication is used in combination with the Zazzetta reference and the Yokokawa et al publication.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Accordingly, the rejection of Claims 9-11 under 35 U.S.C. 103 as being unpatentable over Zazzetta (WO 2013/053457 A1) in view of Yokokawa et al publication as applied to Claims 1-4 and 6-8 above, and further in view of Lebreton (WO 2012/062775 A1) is maintained for the reason of record.

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Everett White whose telephone number is (571)272-0660.  The examiner can normally be reached on M-F 11:00 - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623